DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the request for continued examination filed 04 January 2022.
Claims 21-40 are pending and have been presented for examination.
Claims 1-20 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by HWANG (U.S. Patent Application Publication #2017/0092366).

21.  HWANG discloses An electronic device comprising: a storage including a storage device controller (see [0035]: nonvolatile memory system including a memory controller), a storage interface (see [0048]: memory controller communicates with the host through the host interface) and a universal flash storage (UFS) memory (see [0048]: UFS), wherein the UFS memory including a buffer space in which 1-bit data is storable in per memory cell of the UFS memory (see [0039]-[0040]: a first region can be SLC and act as a buffer), and a storage space in which n-bits data is storable in per memory cell of the UFS memory (see [0039]-[0040]: a second region can be MLC), a processor configured to control the storage (see [0046]: processor to control overall operation of the memory controller), and an internal memory operationally connected to the processor and configured to store instructions (see [0046]: ROM which stores programs for the memory controller to operate) that, when executed by the processor, are configured to cause the processor to: identify size of data corresponding to data input/output (I/O) data requests (see [0103]: calculate size of data from write commands received), determine whether to activate a high speed data storage mode of the storage based on the identified size of the data corresponding to data input/output (I/O) requests (see [0104]-[0105]: compare size to threshold and activate high speed mode when the size is above the threshold), and based on determining to activate the high speed data storage mode of the storage, transmit information associated with activation of the high speed data storage mode to the storage (see [0105]: memory system sets operation mode to fast mode; [0036]: mode manager controls the operation mode of the memory system).

22.  The electronic device of claim 21, wherein the instructions further comprise an instruction that causes the processor to: determine activation of the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests being equal to or greater than a first threshold, and determine deactivation of the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests being less than a first threshold (see [0104]-[0105]: write data size is compared to a threshold, when below the threshold normal mode is activated, when above the threshold fast mode is activated).

(see [0037]: the memory used is flash memory, which is known in the art as memory that must be erased before a write can take place, the system would need to allocate a portion of the buffer space that is empty to store new data, the memory is not capable of writing new data to regions that already store data).

24.  The electronic device of claim 21, wherein the instructions further comprise an instruction that causes the processor to transmit a data write request command to the storage, wherein the storage is further configured to, based on the data write request command, write data to the buffer space in the high-speed data storage mode (see [0111]-[0112]: write operation performed based on the fast mode).

25.  The electronic device of claim 24, wherein the storage device controller of the storage is further configured to write the data stored in the buffer space to the storage space when no data I/O request is received from the processor for a specific time (see [0063]: data is migrated in a background operation).

26.  The electronic device of claim 25, wherein the data stored in the buffer space is deleted in the buffer space based on writes to the storage space (see [0040]: the first space is used as a buffer region, a buffer is interpreted as temporary storage of data, therefore after migration the data would be deleted).

27.  The electronic device of claim 21, wherein the instructions further comprise an instruction that causes the processor to: identify size of data corresponding to data input/output (I/O) requests in the high- speed data storage mode (see [0111]-[0112]: data is received and a fast mode is activated, when the next data is received it is compared to the threshold and also written in fast mode), determine whether to activate the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests (see [0112]: when the next data is above the threshold, fast write mode is activated), and based on determining to deactivate the high speed data storage mode of the storage, transmit information associated with deactivation of the high speed data storage mode to the storage (see [0104]: when the size is below the threshold, normal mode is activated).

28.  The electronic device of claim 27, wherein the instructions further comprise an instruction that causes the processor to: determine activation of the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests being equal to or greater than a second threshold, and determine deactivation of the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests being less than the second threshold (see [0104]-[0105]: write data size is compared to a threshold, when below the threshold normal mode is activated, when above the threshold fast mode is activated).

29.  The electronic device of claim 27, wherein the storage device controller of the storage is further configured to write data to the storage space based on the reception of the information associated with the deactivation of the high speed data storage mode (see [0109]-[0110]: data write is executed in normal mode).

30.  The electronic device of claim 21, wherein the buffer space and the storage space are different logical portions of a same UFS memory (see [0038]: first and second regions logically classified by the memory controller).

31.  HWANG discloses A method of an electronic device including a processor and a storage  (see [0046]: processor to control overall operation of the memory controller), the storage including a storage device controller  (see [0035]: nonvolatile memory system including a memory controller), a storage interface (see [0048]: memory controller communicates with the host through the host interface) and a universal flash storage (UFS) memory  (see [0048]: UFS), the UFS memory including a buffer space in which 1-bit data is storable in per memory cell of the UFS memory (see [0039]-[0040]: a first region can be SLC and act as a buffer), and a storage space in which n-bits data is storable in per memory cell of the UFS memory (see [0039]-[0040]: a second region can be MLC), the method comprising: identifying, by the processor, size of data corresponding to data input/output (I/O) requests (see [0103]: calculate size of data from write commands received), determining, by the processor, whether to activate a high speed data storage mode of a storage of the electronic device based on the identified size of the data corresponding to data input/output (I/O) requests (see [0104]-[0105]: compare size to threshold and activate high speed mode when the size is above the threshold), and based on determining to activate the high speed data storage mode of the storage, transmit, by the processor, information associated with activation of the high speed data storage mode to the storage (see [0105]: memory system sets operation mode to fast mode; [0036]: mode manager controls the operation mode of the memory system).

32.  The method of claim 31, wherein the identifying whether to activate a high speed data storage mode of the storage of the electronic device comprises: determining, by the processor, activation of the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests being equal to or greater than a first threshold, and determining, by the processor, deactivation of the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests being less than a first threshold (see [0104]-[0105]: write data size is compared to a threshold, when below the threshold normal mode is activated, when above the threshold fast mode is activated).

33.  The method of claim 31, wherein the allocating a portion of the UFS memory included the storage as a buffer space comprises; allocating, by the storage, the portion (see [0037]: the memory used is flash memory, which is known in the art as memory that must be erased before a write can take place, the system would need to allocate a portion of the buffer space that is empty to store new data, the memory is not capable of writing new data to regions that already store data).

34.  The method of claim 31, further comprising; transmit, by the processor, a data write request command to the storage, and writing, by the storage, data to the buffer space in the high-speed data storage mode based on a data write request command (see [0111]-[0112]: write operation performed based on the fast mode).

35.  The method of claim 34, further comprising; writing, by the storage, the data stored in the buffer space to the storage space when no data I/O request is received from the processor for a specific time (see [0063]: data is migrated in a background operation).

36.  The method of claim 35, wherein the data stored in the buffer space is deleted in the buffer space based on writes to the storage space (see [0040]: the first space is used as a buffer region, a buffer is interpreted as temporary storage of data, therefore after migration the data would be deleted).

(see [0111]-[0112]: data is received and a fast mode is activated, when the next data is received it is compared to the threshold and also written in fast mode), determining, by the processor, whether to activate the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests (see [0112]: when the next data is above the threshold, fast write mode is activated), based on determining to deactivate the high speed data storage mode of the storage, transmitting, by the processor, information associated with deactivation of the high speed data storage mode to the storage, and deactivating, by the storage, the high speed data storage mode (see [0104]: when the size is below the threshold, normal mode is activated).

38.  The method of claim 37, wherein the identifying whether to activate the high speed data storage mode of the storage comprising; determining, by the processor, activation of the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests being equal to or greater than a second threshold, and determining, by the processor, deactivation of the high speed data storage mode of the storage based on the identified size of data corresponding to data input/output (I/O) requests being less than the second threshold (see [0104]-[0105]: write data size is compared to a threshold, when below the threshold normal mode is activated, when above the threshold fast mode is activated).

39.  The method of claim 37, further comprising; writing, by the storage, the data stored in the buffer space to the storage space based on identifying that to deactivate the high speed data storage mode of the storage (see [0109]-[0110]: data write is executed in normal mode).

40.  The method of claim 31, wherein the buffer space and the storage space are different logical portions of a same UFS memory (see [0038]: first and second regions logically classified by the memory controller).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136